Citation Nr: 1508287	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-16 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Brenda R. Haskins, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1950 to December 1955.

This case comes to the Board of Veterans' Appeals (Board) from a November 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.

On a June 2013 substantive appeal, the Veteran's representative indicated the Veteran wanted a Board hearing via videoconference.  However, in a September 2014 statement, the representative indicated the Veteran wanted to cancel the request for a Board hearing.  Thus, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

On a March 12, 2012, application for nonservice-connected pension benefits, the Veteran reported having $302,527.10 in stocks and bonds.  As of November 2011 a family trust account bearing his name showed that amount and the Veteran as trustee.  A December 2011 bank statement showed a balance of $5,201.51 and his daughter holding power of attorney.  A statement from the Social Security Administration showed the Veteran was receiving $1,240.60 per month.  

In November 2012, the PMC denied a claim for nonservice-connected pension benefits, finding the Veteran's net worth was enough to provide for his maintenance without pension benefits.  

On a June 2013 substantive appeal, the Veteran's representative indicated the report of $302,527.10 in stocks and bonds on the application for benefits was incorrect and the correct amount had been submitted in July 2012.  The representative stated the Veteran had $20,846.81 and was depleting his assets at a rate of $1400 per month.

In August 2013, the Veteran submitted an Improved Pension Eligibility Verification Report on which he indicated having no stocks or bonds and receiving no interest.  He also submitted a trust agreement in which he established an irrevocable trust to transfer all rights to his home to his daughter and son-in-law.  

In September 2013 and January 2014, the PMC requested additional information from the Veteran.  In a March 2014 supplemental statement of the case, the PMC denied the claim, citing the claimant's failure to provide the requested information.  However, the record indicates additional information was received on the date the supplemental statement of the case was issued.  A subsequent supplemental statement of the case considering that additional information has not been issued.

At issue in this case are the Veteran's net worth and income.  The Veteran reported $302,527.10 in stocks and bonds on his initial application for benefits.  The representative has since stated that report was in error and the Veteran had $20,846.81 in assets.  While the representative indicated reporting the correct amount in July 2012, there is no correspondence of record during that time.  In August 2013, the Veteran indicated having no stocks or bonds.  However, the record is unclear whether he has access to the funds in the family trust account bearing his name.  In that regard, while the December 2011 bank statement submitted with his application showed a balance of $5,201.51, a November 2012 bank statement showed a balance of $18,733.33 and there is no indication where those additional funds came from and there are no bank statements in between to ascertain the source of those additional funds.  While a trust agreement shows he transferred his rights to his home to his daughter and son-in-law, it does not specify the transfer of any rights to the family trust account.

Accordingly, a remand is warranted to allow consideration of the additional evidence received since the March 2014 supplemental statement of the case, and to obtain clarification on whether the Veteran has access to any funds in the family trust account bearing his name and of which he was the trustee.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Ask the Veteran to state whether or not he has access to the funds in the family trust account bearing his name and to submit documentation to support that answer.

2.  Then, readjudicate the claim, with consideration of all the evidence added to the claims file since the March 2014 supplemental statement of the case.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

